Citation Nr: 0734893	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  04-43 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date earlier than June 23, 1994, 
for the grant of total disability based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1969 to September 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

After the veteran perfected his appeal, a September 2003 
rating decision granted the veteran an earlier effective date 
for his TDIU grant from July 16, 1997 to June 23, 1994.  The 
veteran perfected an appeal of the September 2003 rating 
decision indicating that the new effective date was still 
unacceptable.  Rather, he contends the effective date should 
be dated back to 1977, the date he was first service-
connected for his conditions after his discharge status had 
been upgraded.  The subsequent rating decision awarded a 
greater benefit, but less than the maximum available benefit, 
and therefore, the September 2003 rating decision, even 
though appealed, does not abrogate the prior pending appeal.  
AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, this issue 
is still on appeal from the March 2002 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The VCAA, in part, requires VA to adequately identify the 
evidence necessary to substantiate the claim, the evidence 
presently of record, and the veteran's and VA's respective 
responsibilities in development of evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Here, although a January 2002 letter was sent to the veteran 
regarding his earlier effective date claim, the letter 
incorrectly informed the veteran that the issue was already 
decided in a prior, final rating decision and, therefore, 
requires new and material evidence to reopen.  A prior rating 
decision did deny the veteran earlier effective dates for the 
grant of service connection for various conditions, but no 
rating decision prior to 2002 ever considered whether the 
veteran was entitled to an earlier effective date for the 
grant of TDIU.  To date, no letter has been sent to the 
veteran identifying the correct issue and advising him of the 
laws and regulations specific to effective date issues.  The 
veteran is entitled to a letter adequately identifying the 
evidence necessary to substantiate his claim of entitlement 
to an effective date earlier than June 23, 1994, for the 
grant of TDIU followed by a subsequent readjudication.  See 
Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. Apr. 5, 
2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must ensure that all VCAA 
notice obligations are satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, implementing regulations, 
interpretative precedent court decisions, 
and any other applicable legal precedent 
concerning the claim for an earlier 
effective date earlier than June 23, 1994, 
for the grant of TDIU.

2.  After the above is complete, 
readjudicate the veteran's claim.  If the 
claim remains denied, issue a supplemental 
statement of the case (SSOC) to the 
veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2007).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

